J-A26003-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA


                   v.

SHAWN MAURICE LOPER

                        Appellant                     No. 368 MDA 2017


         Appeal from the Judgment of Sentence January 30, 2017
              In the Court of Common Pleas of York County
           Criminal Division at No(s): CP-67-CR-0004335-2015


BEFORE: BOWES, OLSON, AND RANSOM, JJ.

MEMORANDUM BY BOWES, J.:                        FILED DECEMBER 29, 2017

     Shawn Maurice Loper appeals from the judgment of sentence of

twenty-four months probation imposed after the trial court found him guilty

of impersonating a public servant. We affirm.

     The trial court set forth the pertinent facts as follows:

            On April 15, 2015, at approximately noon, Trooper Michael
     Vaccaro of the Pennsylvania State Police was running radar on
     Interstate 83 in the vicinity of mile marker 11 in York County,
     Pennsylvania, when he clocked [Appellant], who was operating a
     white Chevy Impala traveling north, at 78 miles per hour in a
     properly posted 55 mile per hour zone. A traffic stop was
     initiated by the Trooper. Trooper Vaccaro testified that the
     Chevy Impala had heavily tinted windows and removable
     emergency lighting in the rear window and front windshield.
     Upon approaching the driver’s side, Trooper Vaccaro observed
     [Appellant] wearing a silver “Special Police” badge. The Trooper
     advised [Appellant] of the reason for the stop and [Appellant]
     apologized indicating that he needed to get to his dentist
     appointment.
J-A26003-17




             During the stop, Trooper Vaccaro asked [Appellant] for
      identification and [Appellant] supplied an identification card that
      indicated: Security Officers Management Branch, Special Police,
      Shawn M. Loper, District of Columbia Police Department;
      expiration date 1/2/15, with [Appellant’s] photo. When asked
      about the expired identification card, [Appellant] responded[,]
      “That’s fine, it’s actually still good.” [Appellant] was given a
      verbal warning and went on his way.

            Subsequent to the stop, Trooper Vaccaro contacted
      [Washington D.C.] Metropolitan Police and was advised that
      [Appellant] was no longer a member of the Special Police and
      should have returned his badge.        Sergeant Edward Gibson,
      Director of Security Officers [M]anagement Branch, Metropolitan
      Police Department testified that [Appellant’s] license as a special
      police officer expired on October 31, 2014.

             On April 15, 2015, at approximately 1:38 p.m., Trooper
      Patrick Kelly, of the Pennsylvania State Police, observed
      [Appellant] traveling south on Interstate 83, in the area of
      Shrewsbury, York County, in the left lane in violation of the law.
      A traffic stop ensued and upon approach to the driver’s side of
      the vehicle, [Appellant] appeared agitated, stated to the Trooper
      that he did not understand why he was stopped, and indicated
      he performed the “same job” as Trooper. [Appellant] again
      provided Trooper [Kelly] with his identification from the Security
      Officers Management Branch. Throughout the exchange on the
      second stop . . . [Appellant] repeatedly stated “I’m legit, man –
      100 percent. I am completely legit . . . I respect all officers –
      we’re all doing the same thing.” The Troopers confirmed by
      phone call that [Appellant] did not have a valid identification as a
      Special Police Officer and confiscated [Appellant’s] identification
      card. [Appellant] was given a verbal warning for left lane
      violation and left the scene of the stop.

Trial Court Opinion, 3/3/17, at 1-4.

      Based on the foregoing, Appellant was charged with impersonating a

public servant. Following a bench trial, the trial court convicted Appellant of

that crime. On January 30, 2017, Appellant was sentenced to twenty-four

                                       -2-
J-A26003-17



months probation.       He filed a timely post-sentence motion, which the trial

court denied on February 16, 2017. Appellant filed a timely notice of appeal

and complied with the court’s order to file a Rule 1925(b) concise statement

of errors complained of on appeal.        The court authored a Rule 1925(a)

opinion, and this matter is now ready for our review.

      Appellant presents a single question for our review:           "Was the

evidence insufficient to support [Appellant’s] conviction of impersonating a

public servant where there was no evidence that [Appellant] ever asked

anyone to do anything?” Appellant’s brief at 3.

      Appellant challenges the sufficiency of the evidence underlying his

conviction for impersonating a public servant.         We are guided by the

following principles:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and



                                       -3-
J-A26003-17



      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Gause, 164 A.3d 532, 540-541 (Pa.Super. 2017)

(citation omitted).

      The Crimes Codes defines the offense of impersonating a public

servant as follows: “A person commits a misdemeanor of the second degree

if he falsely pretends to hold a position in the public service with the intent

to induce another to submit to such pretended authority or otherwise to act

in reliance upon that pretense to his prejudice.”         18 Pa.C.S. § 4912.

Further, a “public servant,” is defined as: “[a]ny officer or employee of

government, including members of the General Assembly and judges, and

any person participating as juror, advisor, consultant or otherwise, in

performing a governmental function; but the term does not include

witnesses.” 18 Pa.C.S. § 4501.

      Appellant confines his challenge to the Commonwealth’s purported

failure to offer evidence that established the intent element of the offense.

He maintains that “the Commonwealth adduced literally no evidence that

[Appellant] evinced ‘intent to induce another to submit to such pretended

official authority or otherwise to act in reliance upon that pretense to his

prejudice.’”   Appellant’s brief at 7. He maintains that he did not initiate any

conversation regarding the special police badge that he brandished around

his neck, but merely responded to the trooper’s questions regarding his



                                      -4-
J-A26003-17



identification and credentials. Further, he maintains that he did not ask for

special treatment, or in any way intend to obtain special treatment.

Appellant concedes that he expressed to the officers that he did the “same

job” as them, but contends that he made that statement out of “sheer

frustration” because he “did not know why he was being pulled over and

interrogated again[.]” Appellant’s brief at 5. Thus, Appellant concludes, the

evidence fails to support his conviction. We disagree.

       The Commonwealth presented the following evidence at trial on

December 9, 2016.         On April 15, 2015, Trooper Vaccaro initiated a traffic

stop of a white Chevy Impala, driven by Appellant, for traveling seventy-

eight miles per hour in a fifty-five mile per hour zone.       N.T. Bench Trial,

12/9/16, at 6-8.       The vehicle had heavily tinted windows and detachable

emergency lights. Id. at 7. Trooper Vaccaro observed Appellant wearing a

silver special police badge around his neck. Id. at 8. The trooper requested

identification, including the special identification card issued with the badge.

Id. 10-11.      After Appellant produced the special identification card, the

trooper noted that it expired on January 2, 2015.1        Id. at 13-15.   When

____________________________________________


1 Sergeant Edward Paul Gibson, Jr., Director of the Security Officers
Management Branch of the Washington D.C. Metropolitan Police Department
corroborated Trooper Vaccaro’s testimony, and clarified that, despite the
expiration date shown on Appellant’s special police identification card, that
card became invalid on October 31, 2014. N.T. Bench Trial, 12/9/16, at 43.
He also noted that a database of current security license holders showed
(Footnote Continued Next Page)


                                           -5-
J-A26003-17



questioned about the expiration date, Appellant responded, “Oh, no that’s

still good.” Id. at 15. Trooper Vaccaro then issued a verbal warning. Id. at

19.   Following the traffic stop, Trooper Vaccaro contacted the Washington

D.C. Metropolitan Police Department who informed him that Appellant was

no longer an active member of the department, and that his special

identification card was expired. Id. at 21-23.

      Trooper Patrick Kelly also offered testimony on behalf of the

Commonwealth. Trooper Kelly indicated that, while patrolling Interstate 83

at approximately 1:38 p.m. on April 15, 2015, he received information from

Trooper Vaccaro that a vehicle was traveling southbound, which Trooper

Vaccaro had previously pulled over. Id. at 53-55. Shortly thereafter, the

trooper observed the vehicle.         Id. at 55.   Trooper Kelly stated that the

vehicle appeared to be a law enforcement vehicle since its windows were

blacked-out, and it was equipped with an emergency light kit. Id. at 55-56.

The trooper noted that the car was being operated in the left lane, despite

the right lane being clear, and initiated a traffic stop. Id. at 56. Upon being

stopped, Appellant appeared agitated, but was not wearing the special police

badge at that time. Id. 57, 60. Trooper Kelly questioned Appellant about

the special police badge, and requested to see his identification. Id. at 60.

(Footnote Continued) _______________________

there was no record found regarding Appellant at the time of his traffic stop.
Id. at 44.



                                          -6-
J-A26003-17



Trooper Vaccaro, who was also present at the second traffic stop, indicated

that Appellant expressed that he worked for the Federal government, but

the trooper was unfamiliar with the acronyms of many of the agencies

Appellant named. Id. at 28. Ultimately, Appellant was issued a warning.

      We find that, when viewing the evidence in the light most favorable to

the Commonwealth as verdict winner, the Commonwealth offered sufficient

evidence to support Appellant’s conviction for impersonating a public

servant. Instantly, we note that the trial court credited the testimony of the

Commonwealth’s witnesses.      In any case, Appellant does not dispute the

trial court’s findings with regard to his statements or conduct during the two

traffic stops, or the troopers’ recounting of those events. Rather, he merely

maintains that his conduct on April 15, 2015, was not intended to induce the

troopers to give him special treatment. We are not convinced that, merely

because Appellant did not expressly request special treatment, his conduct

and behavior was not directed to that end.

      Appellant, while traveling to a dentist appointment, openly displayed a

special police badge to an officer after being stopped for a traffic infraction.

This behavior evidenced an attempt to curry favor with the state police

during the traffic stop.    Appellant’s conduct in this regard is especially

suspect given his presumed awareness that his special police badge and

identification card were expired.     Moreover, Appellant made statements

indicating that the expired license was “still good,” and that he performed

                                     -7-
J-A26003-17



the “same job” as the troopers.        The reasonable inference from these

statements, viewed in the light most favorable to the Commonwealth,

established beyond a reasonable doubt that he wanted to ensure that the

troopers were aware of his status as a fellow law enforcement officer, and

that he was entitled to favorable treatment.          As such, we find that the

circumstantial   evidence   herein   supports   the    inference   that   Appellant

presented himself to Troopers Vacarro and Kelly as a public servant with the

intent to induce them to act favorably on his behalf in reliance on that

knowledge. 18 Pa.C.S. § 4912.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/17




                                      -8-
J-A26003-17




              -9-